Name: Commission Regulation (EEC) No 2530/77 of 17 November 1977 amending Regulation (EEC) No 375/69 on the declaration of particulars relating to the value of goods for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 77 Official Journal of the European Communities No L 294/9 COMMISSION REGULATION (EEC) No 2530/77 of 17 November 1977 amending Regulation (EEC) No 375/69 on the declaration of particulars relating to the value of goods for customs purposes HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 375/69 is hereby amended to read as follows : 'Article 5 Member States may waive the requirement of a written or oral declaration of all or part of the parti ­ culars relating to the value for customs purposes :  where the value of the imported goods in a consignement does not exceed, as appropriate, Bfrs 45 000, DKr 7 500, DM 3 000, FF 6 000, Lit 1 000 000, F1 3 000, £ 750, provided that they do not constitute split or multiple consignments from the same sender to the same consignee ; or  where the goods involved are not of a commer ­ cial nature, but in respect of which a written customs declaration must ordinarily be lodged ; or  where the nature of the customs procedure to which the goods are subject does not require submission of the particulars in question.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 803/68 of 27 June 1968 on the value of goods for customs purposes ( J ), as last amended by Regulation (EEC) No 1 735/75 (2), and in particular Article 14 thereof, Having regard to Commission Regulation (EEC) No 375/69 of 27 February 1969 on the declaration of particulars relating to the value of goods for customs purposes (3), as last amended by Regualtion (EEC) No 763/75 (4), Whereas Article 5 of Regulation (EEC) No 375/69 fixes in national currencies of the Member States the value of imported goods below which Member States may waive the requirement of a written or oral declara ­ tion of all or part of the particulars relating to the value for customs purposes ; Whereas the fluctuations which have occurred since that time to the currencies of certain Member States have led to a lack of balance in this area ; whereas the amounts expressed in these currencies should there ­ fore be readjusted without however altering the value fixed for the other currencies by the said Regulation (EEC) No 763/75 ; Whereas for the sake of simplicity, the value fixed by this Regulation should be expressed in round figures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1977 . For the Commission fitienne DAVIGNON Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 6. (2 ) OJ No L 183, 14 . 7. 1975, p. 1 . (&gt;) OJ No L 52, 3 . 3 . 1969, p . 1 . (4) OJ No L 76, 25 . 3 . 1975, p . 23 .